Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-21 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: Applicant filed an IDS 5/17/21 containing an International Preliminary Report which indicated claims 1, 4, 5, 8-12, 14, and 16 lacked novelty under PCT Article 33(2) as being anticipated by Cheng US Patent Application Publication 2005/0106978.  The examiner reviewed the Cheng reference and found that although it teaches the claimed percentages of rigid and ductile polymers, and a slip agent, Cheng does not teach or suggest the claimed percentage of slip agent and the ductile polymer to slip agent ratio.  In a previous response to arguments (filed 3/12/21), Applicant argued “the weight ratio of ductile propylene polymers to slip additives can be selectively controlled to help achieve the desired degree of softness and tactility without adversely impacting the overall durability and strength of the composition.  Further, it is shown in the examples that the ratio of ductile propylene polymer to slip additive is retained in the claimed ranges (5 wt. % ductile propylene polymer and 2 wt. % slip additive in Examples 1 and 2, 10 wt. % ductile propylene and 2 wt. % slip additive in Example 3, 5 wt. % ductile propylene polymer and 2 wt.  % slip additive in Example 4).”  Applicant argues the ratio is critical to contribute softness and tactility without adversely impacting durability and strength.  Because the prior art fails to reasonably teach or suggest the claimed values the claims stand as allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781